Citation Nr: 1417461	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness.

2.  Entitlement to service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to November 2001.  Other service has been reported.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In September 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record. 

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains recent rating decisions and documents duplicative of those in the paper file.  VBMS contains documents not in the paper file which are not relevant to the current adjudication.

The claim for service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness was denied in an August 2008 rating decision; the Veteran was notified of the decision and apprised of her appellate rights.

2.  The Veteran filed a timely notice of disagreement with the August 2008 rating decision.

3.  A statement of the case was issued in September 2009, but the Veteran did not perfect the appeal by filing a timely VA Form 9 or substantive appeal pursuant to 38 C.F.R. § 20.202.

4.   In November 2009, the Veteran filed a VA Form 21-4138 withdrawing the pending claim for service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness; in the same document, she requested that a new claim for the disorder be opened.

5.  The evidence pertaining to multiple sclerosis received subsequent to the August 2008 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim and is neither cumulative nor redundant.   


CONCLUSIONS OF LAW

1.  The August 2008 rating decision of the RO denying the claim for service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§  20.302, 20.1103 (2013).  

2.  New and material evidence has been submitted to reopen the claim for service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable action taken hereinbelow, a detailed discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

This claim is reopened because since the last final denial of the claim by the RO in August 2008, of which the Veteran received proper notice and in response to which an appeal was not perfected, private medical opinions have received supporting a nexus between multiple sclerosis and service.  See April 2009 statement of Dr. Bruno; June 2010 statement of Dr. Maher; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

The claim of entitlement to service connection for multiple sclerosis with optic neuritis of the left eye, right leg weakness, and right hand numbness is reopened.


REMAND

Remand is required to obtain information regarding service.  The Veteran testified that she served on active duty from August 1985 to May 1986.  Hearing Transcript, p.7.  However, her associated DD 214 Form and service treatment notes are not of record.  Additionally, the dates and character of her Reserve duty, which spanned from May 1986 to September 2001, and November 2001 through November 2007, must be ascertained.

(The print screens reflect that service from 1985 to 1986 was unverified, unknown.  Documentation contained in the appropriate envelope casts doubt as to the type of service.  A VCAA check list notes service from 1985 to 1986 as unverified and service from 1988 to 2007 as "active duty" and verified.  The accuracy of the information is in doubt.)

Remand is also required to obtain medical records.  During the appeal, the Veteran indicated that she has received treatment from Dr. Walter Carlini, Dr. Jeffrey Liu, a neurologist at UCLA, and Dr. Leo Maher.  See September 2007 VA Form 21-526; May 2008 VA Form 21-4138; June 2010 Notice of Disagreement.  The claims file contains an isolated letter from Dr. Maher, but the treatment records of Dr. Maher, as well as the other physicians named above, are outstanding.  At the September 2012 hearing, she testified that she was treated at Walter Reed National Military Medical Center in the early 1990s for symptoms of MS.  See Hearing Transcript, pp. 9, 13.  All of these records must be requested.

Finally, remand is required to obtain a VA medical opinion.  A VA examination was conducted in September 2007, but the examiner did not review the claims file and did not offer a nexus opinion. 

It appears she was diagnosed with MS in 1995.  See April 2009 report of Dr. Bruno; June 2010 report of Dr. Maher.  The April 2009 report of Dr. Bruno and June 2010 report of Dr. Maher indicate that the MS arose during service, but as most of the dates and character of the Veteran's service is unverified, the applicable legal analysis is unclear.  In this case, service connection might be considered on a direct basis, a presumptive basis, or on the basis of aggravation of a preexisting condition.  An opinion should be obtained after the above development has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the National Personnel Record Center and/or another appropriate service entity in order to request that (1) it identify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and associate with the record any DD 214 Forms, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

If the dates and character of any period of service cannot be ascertained, a written statement to that effect should be requested for incorporation into the record, and proper notice procedures followed.

2.  The RO should take appropriate steps to contact the Veteran and request that she provide any authorization forms necessary to allow the RO to obtain the full treatment records from the following sources:
     a.  Dr. Walter Carlini
     b.  Dr. Jeffrey Liu
     c.  the neurologist at UCLA
     d.  Dr. Leo Maher 
     e.  Walter Reed National Military Medical Center 
          from the early 1990s 

Thereafter, the RO should attempt to obtain those records.  The RO is advised that some of these providers may be VA physicians, and if so, the appropriate VA treatment record should be obtained.  If no records can be obtained for any provider, VA's efforts must be documented for the record.

3.  After the above development has been completed, the Veteran should be afforded a VA neurological examination to address the nature and likely etiology of her multiple sclerosis.

The examiner is to be provided access to the paper file, Virtual VA, and VBMS as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner must be furnished a copy of the dates of the Veteran's periods of active duty, and active duty for training.

The examiner is asked to offer comments and an opinion addressing the following:

a.  whether it is at least as likely as not (50 percent probability or greater) that multiple sclerosis started during a period of active service, or active duty for training? 

b.  whether the Veteran's multiple sclerosis started within 7 years of any period of active service which lasted at least 90 continuous days?  (At the time of this remand, it appears that the only qualifying service in this regard may be the August 1985- May 1986 service, subject to verification.)

c.  whether the Veteran's multiple sclerosis preexisted any period of active service, to include active service from September 2001 to November 2001?  (In this regard, the appears the Veteran was diagnosed with the disorder in 1995. See April 2009 report of Dr. Bruno and June 2010 report of Dr. Maher).  If so, did the multiple sclerosis increase in severity during such service?  If so, does the evidence clearly and unmistakably (i.e. is it undebatable or absolutely certain) demonstrate that the increase was due to the natural progression of the multiple sclerosis?
If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran is to be notified that it is her responsibility to report for VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


